DETAILED ACTION
Claims 26, 32, 33, 37-42, 47 and 48 are under current examination.
The elected invention is Group I and the elected species is SEQ ID NO: 6  as the sequence of the wild-type AAV VP3 capsid protein; see Applicant’s response filed 8/9/2021.
To allow entry of the new rejections below, this action is made non-final.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn in view of the amendments and/or filing of a terminal disclaimer; the objection to the specification, 112, para. 2 rejection and double patenting rejection have been withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 32, 33, 37-42, 47 and 48 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Human Gene Therapy, 2010-see attached form 892).
The claims are directed to (in part): a modified AAV VP3 capsid, comprising: non-tyrosine amino acid residues at position corresponding to Y445, Y705 and Y731 of the wild-type AAV6 capsid protein as set forth by SEQ ID NO: 6 or at positions corresponding to equivalent amino acids in a wild-type AAV, as set forth by SEQ ID NO: 2; see at least claim 26.
Li describes high-efficiency transduction of fibroblasts and mesenchymal stem cells by tyrosine-mutant AAV2 vectors for potential use in cellular therapy; see title. See Figure 8 on p. 1538 for depicting a scAAV2-EGFP mutant comprising mutations Y444F, Y704F and Y730F (septuple mutant) and its transgene expression and transduction efficiency compared to wild-type in murine stem cells; see instant claims 32, 33, 40, 41, 47 and 48. See p. 1535, col. 1-p. 1536, col. 2 for disclosing that the septuple mutant shows an improved transduction efficiency in murine and human MSCs, meeting the limitations of claims 37 and 38. See p. 1528, col. 2 for teaching that the EGFP gene is driven by the CBA promoter, meeting the limitations of claim 39. See p. 1529, col. 1-2 for describing recombinant AAV2 vector transduction assay in vitro and the use of PBS, meeting the limitation of a pharmaceutically-acceptable buffer of claim 42.
The claims are not free of the prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 32, 33, 37-42, 47 and 48 is/are further rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (Human Gene Therapy, 2010-see attached form 892) as applied to claims 26, 32, 33, 37-42, 47 and 48 above, and further in view of Qiao et al. (Human Gene Therapy, 2010).
As discussed above, Li describes a modified AAV VP3 capsid, comprising: non-tyrosine amino acid residues at position corresponding to Y445, Y705 and Y731 of the wild-type AAV6 capsid protein as set forth by SEQ ID NO: 6 or at positions corresponding to equivalent amino acids in a wild-type AAV, as set forth by SEQ ID NO: 2; see at least claim 26.
Li does not explicitly express that the AAV VP3 capsid protein comprises non-tyrosine amino acid residues at positions corresponding to Y445, Y705 and Y731 of AAV6 capsid protein as set forth by SEQ ID NO: 6; see elected species.
Qiao describes tyrosine-to-phenylalanine mutations in an AAV6 capsid and the improved gene transfer to skeletal muscle of such mutations; see title. The author describes a more efficient gene transfer of mutants AAV6-Y445F and AAV6-Y731F compared to wild-type following intramuscular administration to mice as detected via luciferase and alkaline phosphatase expression; see abstract. Qiao teaches that mutations of surface-exposed tyrosine residues of AAV2 vectors led to dramatic improvement of transduction efficiency as taught by the prior art; see p. 1344, col. 1. Qiao teaches that the identification of more potent AAV6 vectors will allow for improved transduction efficiency at a lower dose; see p. 1344, col. 1. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings above and create AAV6 mutants comprising different combinations of tyrosine-to-phenylalanine substitutions of the AAV6 capsid in which the substitutions or combinations thereof correspond to those substitutions or combinations thereof taught by Li, including Y445F, Y705F and Y731F of the AAV6 capsid.
One would have been motivated to do so for the advantage of identifying more potent AAV6 vectors which allow for improved transduction efficiency at a lower dose.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used; for example, creating mutations in AAV is known in the art, different combinations of tyrosine substitutions for phenylalanine have been functionally characterized in AAV2 and AAV6 capsids for transduction efficiency, etc.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648